BISCHOFF, J.
In the absence of some statutory provision to such an effect, the city court of Hew York is without jurisdiction to grant a writ of certiorari to review an adverse determination of the board of excise in the city of New York upon an application for a license. People v. Board of Excise of City of New York, 3 N. Y. St. Rep. 253. Assuming that the city court of New York is a “city court,” within the meaning of section 1 of chapter 481 of the Laws of 1893, still jurisdiction to grant the writ is not apparent. The statute alluded to provides that a writ of certiorari “may be made returnable to and the cause heard by a city court,” etc., but nowhere empowers the city court to grant or issue the writ. Motion denied.